Exhibit 10.1

 

11119 N. Torrey Pines Road, La Jolla, CA    Page - 1

FIRST AMENDMENT TO AGREEMENT FOR TERMINATION OF LEASE AND VOLUNTARY

SURRENDER OF PREMISES

This First Amendment (the “First Amendment”) to Agreement for Termination of
Lease and Voluntary Surrender of Premises is made as of December 15, 2009, by
and between ARE-SD REGION NO. 24, LLC, a Delaware limited liability company
(“Owner”), and METABASIS THERAPEUTICS, INC., a Delaware corporation
(“Metabasis”).

RECITALS

A. Owner and Metabasis have entered into that certain Agreement for Termination
of Lease and Voluntary Surrender of Premises dated as of July 21, 2009 (the
“Agreement”), wherein Owner and Metabasis agreed to terminate a lease for
certain real property located at 11119 North Torrey Pines Road, La Jolla,
California on the terms and conditions set forth therein.

B. On October 26, 2009, Metabasis entered into an Agreement and Plan of Merger
with Ligand Pharmaceuticals Incorporated (“Ligand”), Moonstone Acquisition,
Inc., a wholly-owned subsidiary of Ligand, and David Hale, as Stockholders’
Representative, which was amended by that certain amendment, dated November 25,
2009 (collectively, the “Merger Agreement”).

C. Concurrently with the execution and delivery of this First Amendment by each
of Owner and Metabasis, Owner is delivering to Metabasis and Ligand that certain
letter, dated as of the date hereof, regarding certain matters in connection
with the Merger Agreement, the merger contemplated thereby and the Agreement
(the “Letter”).

D. Owner and Metabasis desire to amend the Agreement as set forth herein.

AGREEMENT

In consideration of the execution and delivery of the Letter and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. Amendment. Section 10 of the Agreement is hereby amended and restated in its
entirety as follows:

“10. Participation in Future Revenue.

(a) Revenue Payments. As a material inducement to the execution of this
Agreement by Owner, Metabasis (on behalf of itself and each Metabasis Affiliate
(as hereinafter defined)) grants to Owner (or an affiliate thereof designated by
Owner) the immediate right, title and interest to receipt of payments of
amounts, in immediately available funds, in consideration of Owner’s agreement
to terminate the Lease (the “Revenue Payments”) equal to 35% of gross revenue
earned or proceeds received by Metabasis (or by any Metabasis Affiliate)
pursuant to licenses, collaboration arrangements or sales of Metabasis’ existing
pipeline of therapeutic programs entered into or effected, as applicable, during
the period commencing July 1, 2009 and ending September 30, 2013, inclusive
(each, a “Transaction”); provided, that, the Revenue Payments in the aggregate
shall not exceed $1,500,000.00, and provided further that the parties expressly
agree that Metabasis and the Metabasis Affiliates shall have no obligation to
pay to Owner any Revenue Payments with respect to a Transaction unless and until
Metabasis or any Metabasis Affiliate has actually received the applicable
revenue earned or proceeds received in connection with such Transaction. For
purposes of this Agreement, a “Metabasis Affiliate” shall be deemed to include
any entity controlled by, controlling or under common control with Metabasis
(excluding Metabasis’ directors and officers and their affiliated venture

© All Rights Reserved 2001 Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

11119 N. Torrey Pines Road, La Jolla, CA    Page - 2

 

capital funds), any subsidiary or parent company of Metabasis, and any direct or
indirect successor(s) to, and direct or indirect transferee(s) of, Metabasis or
any of the foregoing parties. Metabasis’ existing pipeline of therapeutic
programs and the revenue earned or proceeds received by Metabasis or any
Metabasis Affiliate pursuant to licenses, collaboration arrangements or sales of
Metabasis’ existing pipeline of therapeutic programs are free and clear of
liens. Owner and Metabasis (on behalf of itself and the Metabasis Affiliates)
acknowledge and agree that Owner’s agreement to terminate the Lease pursuant to
the terms set forth in this Agreement will result in immediate and direct
benefits to Metabasis (and the Metabasis Affiliates) and that Metabasis’ and
each Metabasis Affiliate’s obligation to make the Revenue Payments is being
incurred, and any Revenue Payments are being paid, by Metabasis or such
Metabasis Affiliate in consideration of such benefits.

(b) Transaction Documents. Concurrently with the execution and delivery of this
Agreement, Metabasis (or any Metabasis Affiliate a party to a Transaction) shall
deliver to Owner copies of all existing documents, agreements and instruments
evidencing any Transaction (collectively, “Transaction Documents”) entered into
on or before the Termination Date, if any. Following the Termination Date,
Metabasis and/or a Metabasis Affiliate, as applicable, shall within 2 business
days after receipt, deliver to Owner copies of any executed letters of intent,
term sheets or similar documents evidencing any proposed Transaction for which
Owner is entitled to Revenue Payments. If no letter of intent, term sheet or
similar document is entered into, then Metabasis and/or a Metabasis Affiliate,
as applicable, shall promptly notify Owner of any Transaction (including all
material terms and conditions thereof) for which Metabasis and/or a Metabasis
Affiliate, as applicable, intends to commence negotiation of Transaction
Documents and for which Owner is entitled to Revenue Payments. Within 2 business
days after entering into Transaction Documents for which Owner is entitled to
Revenue Payments, Metabasis and/or a Metabasis Affiliate, as applicable, shall
deliver to Owner copies of such Transaction Documents. Metabasis and/or a
Metabasis Affiliate, as applicable, shall (i) promptly notify Owner of the
scheduled closing date of any Transaction for which Owner is entitled to Revenue
Payments and (ii) promptly notify Owner of any change in the scheduled closing
date of any Transaction for which Owner is entitled to Revenue Payments. Owner
acknowledges and agrees that Owner shall not have the right to approve the form
of any Transaction Documents.

(c) Payment Terms. Metabasis and/or a Metabasis Affiliate, as applicable, shall
pay all Revenue Payments owed to Owner within 3 business days after actually
receiving the applicable revenue earned or proceeds received; provided, that,
Revenue Payments (if any) for which Metabasis or any Metabasis Affiliate
actually received the applicable revenue earned or proceeds during the period
from July 1, 2009 through the Termination Date shall be paid by Metabasis or
such Metabasis Affiliate, as applicable, to Owner within 3 business days of the
Termination Date. Within 2 business days following the execution of any
Transaction Documents for which Owner is entitled to Revenue Payments, Metabasis
and/or a Metabasis Affiliate, as applicable, shall send written notice to the
counterparty to such Transaction (a “Redirect Notice”) which notice shall
instruct such counterparty to direct all Revenue Payments owed to Owner as the
result of such Transaction directly to Owner at the applicable closing or
whenever payments are due to Metabasis and/or any Metabasis Affiliate, as
applicable. Metabasis and/or a Metabasis Affiliate, as applicable, shall send a
copy of each Redirect Notice to Owner. If Metabasis and/or a Metabasis
Affiliate, as applicable, fails to timely deliver a Redirect Notice, then Owner
may deliver (and Metabasis, on behalf of itself and the Metabasis Affiliates,
authorizes Owner to deliver) a Redirect Notice to the counterparty to the
applicable Transaction. If timely payment of any Revenue Payment is not made by
Metabasis and/or a Metabasis Affiliate, as applicable, interest shall accrue on
such late Revenue Payment from the date such Revenue Payment was due, at the
annual rate of 12% per annum or the highest rate permitted by law, whichever is
less, which interest shall be payable to Owner (or its designated affiliate) on
demand.”

 

© All Rights Reserved 2001 Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

11119 N. Torrey Pines Road, La Jolla, CA    Page - 3

 

2. Miscellaneous.

 

  (a) Entire Agreement. The Agreement together with this First Amendment is the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior and contemporaneous oral and written agreements and
discussions.

 

  (b) No Further Modification/Counterparts/Authorization. This First Amendment
may not be modified or terminated except in writing signed by all parties. This
First Amendment may be executed in counterparts which, taken together, will
constitute one agreement binding on the parties. The persons signing below
represent and warrant that they are duly authorized to execute this First
Amendment.

 

  (c) Successors and Assigns. The covenants and agreements herein contained
shall inure to the benefit and be binding upon the parties and their respective
successors and assigns.

 

  (d) Attorneys’ Fees. In the event of a dispute between the parties, the
prevailing party shall be entitled to have its reasonable attorneys’ fees and
costs paid by the other party.

 

  (e) Conflict of Laws. This First Amendment shall be governed by the laws of
the State of California.

 

  (f) Headings. Section headings in this First Amendment are for convenience of
reference only, and shall not be construed to affect or modify the substantive
meaning of any Section hereof.

 

  (g) Metabasis’ Acknowledgment. Metabasis acknowledges that it has read the
foregoing provisions, understands them, and is bound by them. Time is of the
essence in this First Amendment.

 

  (h) Severability. If any clause or provision of this First Amendment is
illegal, invalid or unenforceable under present or future laws, then and in that
event, it is the intent of the parties hereto that the remainder of this First
Amendment, and the validity, enforceability and legality thereof, shall not be
affected or impaired thereby in any way.

 

  (i) Brokers. Metabasis and Owner each represents and warrants that no broker,
agent or other person (collectively, “Broker”) is owed any commission or other
form of compensation in connection with the execution and delivery of this First
Amendment. Metabasis and Owner each hereby agree to indemnify and hold the other
harmless from and against any claims by any Broker claiming a commission or
other form of compensation by virtue of having dealt with Metabasis or Owner, as
applicable, with regard to this First Amendment.

 

  (j) Amendment. Except as amended and/or modified by this First Amendment, the
Agreement is hereby ratified and confirmed and all other terms of the Agreement
shall remain in full force and effect, unaltered and unchanged by this First
Amendment. In the event of any conflict between the provisions of this First
Amendment and the provisions of the Agreement, the provisions of this First
Amendment shall prevail. Whether or not specifically amended by this First
Amendment, all of the terms and provisions of the Agreement are hereby amended
to the extent necessary to give effect to the purpose and intent of this First
Amendment.

 

© All Rights Reserved 2001 Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

11119 N. Torrey Pines Road, La Jolla, CA    Page - 4

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.

 

METABASIS:

    OWNER:

METABASIS THERAPEUTICS, INC.,

    ARE-SD REGION NO. 24, LLC,

a Delaware corporation

    a Maryland limited liability company By:   

/s/ Tran Nguyen

    By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

Name:

Title:

  

Tran Nguyen

CFO

     

a Delaware limited partnership,

Managing Member

         By:   ARE-QRS CORP.,           

a Maryland corporation,

General Partner

           By:  

/s/ Gary Dean

           Name:   GARY DEAN            Title:   VP – RE LEGAL AFFAIR

 

© All Rights Reserved 2001 Alexandria Real Estate Equities, Inc.